Order entered August 23, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00069-CR
                                       No. 05-16-00095-CR

                           STEVEN KENT HOLLOWAY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 401-81683-2015 & 401-82104-2015

                                             ORDER
       The Court REINSTATES the appeal.

       On July 19, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the August 16, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and has effective representation;

(3) court reporter Kim Tinsley’s explanation for the delay in filing the reporter’s record is due to

being on FMLA leave due to a family medical issue; and (4) the trial court recommended a

45-day extension for Ms. Tinsley to complete the record. We ORDER court reporter Kim

Tinsley to file the reporter’s record in this appeal no later than October 3, 2016.

                                                        /s/   LANA MYERS
                                                              JUSTICE